Title: To Thomas Jefferson from Charles Carter, 21 May 1791
From: Carter, Charles
To: Jefferson, Thomas



My Dr. Friend
Ludlow Town 21st May 91

Without any apology, for this intrusion, I beg leave to engage you in matter that deeply concerns me, and my Family. Your very  kind letter to your relation Mrs. C when you were in Virginia has induced me to take this liberty. My second Son has compleated his Classical Education, under the Revd. Thomas Ryan; and is desirous of studying Physics. I wish to send him to Philadelphia, rather than a foreign Country, believing he can receive, as much instruction there, as at any other place. Some of my acquaintance have enquired the terms. Doctr. Rush demands a Fee of 100£ P.C. Bond and Shippen 80£. By some I am recommended to one, and by others to another. But by letters from Mr. Ths. Fitzhugh Knox a Relation, of our Friend of Chatham who now lives, in the Town of and studies under a Doctor Barton, I am induced to believe, this Fee is exorbitant. Doctr. Barton is professor of Botany and Natural History, stands high in the Physical line, and the Head of the Dispensary, and one of the Attendants, on the Hospital. Mr. Knox lives in his Family, has access, to his library and attends with him, his Patients. Tis supposed he will gain as much experience, as if he had paid, the exorbitant Fees. And for this he pays 50£ P.C. I wish to have advice on the matter. And that youl be so obliging, as to let me know in either case, the expence. The Boy is 17 years of age, is very fond of his Books, to which he has devoted his whole time. I have had him Enoculated. I some time since had presented me the Accounts of Wm. Ogle Esq. delivered to the House Commons. They are of no use to me, but I think may be so to you. I therefore sent you and beg your acceptance of the Book. Mrs. Carter begs to be affy. rembrd. to you. I am Dr. Sr. Yr. Aff. Friend & Hble. St.,

Chs. Carter

